DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 11, 2019, September 27, 2021 and December 8, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
					OR
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kobayashi et al. (2007/0084310) or in the alternative, under 35 U.S.C. 103 as obvious over Kobayashi et al. (2007/0084310) in view of Nagasaka et al. (WO2011052260).



“so as to remain supported by or suspended from”, Thus, because trigger 19 is supported by or suspended from housing 64, see Figure 5, it meets the definition above and thus the limitation of the claim), an annular sleeve element (12), and the sleeve element is supported in a coaxial disposition and rotatable relative to the housing (with threads 66, Figures 4-5 and 7-9 and Paragraph 26) for enabling to enable adjustment of an angular position of the trigger relative to the housing (see abstract). Assuming arguendo, that Kobayashi et al. lack having, the trigger being supported on an annual sleeve element which is supported in a coaxial disposition and rotatable relative to a housing to enable adjustment of an angular position of the trigger relative to the housing, then Nagasaka et al. is hereby used for such a teaching. Nagasaka et al. disclose a power wrench comprising: a cylindrical housing (at 21 in Figure 1) and a power switching device (40) activated by a trigger (at 44 in Figure 1) located on the housing, wherein the trigger is supported on an annular sleeve element (at 47 in Figures 1 and 5) and the sleeve element is supported in a coaxial disposition and rotatable relative to the housing (Figures 1-5) for enabling to enable adjustment of an angular position of the trigger relative to the housing (see abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the 

In reference to claim 5, Kobayashi et al. disclose an angle head (14) being attached to the housing (Figures 1 and 4) and supports the output shaft in a laterally extending position (Figure 1), and wherein the angle head is connected to the housing via a swivel coupling (52) to enable rotation of the angle head and adjustment of an angular position of the output shaft relative to the housing (Figures 1 and 5 and Paragraphs 5 and 26). 

In reference to claim 6, Kobayashi et al. disclose a locking device (50) is arranged between the angle head and the housing for arresting the angle head in alternative angular positions relative to the housing (Figure 4 and Paragraph 25). 

In reference to claim 7, Kobayashi et al. disclose that the locking device comprises a maneuver sleeve (82) that is manually shiftable between a lock position and a release position (Paragraph 28), and at least one spring arranged to bias the maneuver sleeve towards the lock position (Figure 4 and Paragraph 28). 


Claims 2 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (2007/0084310) optionally in view of Nagasaka et al. (WO2011052260) and further in view of Hettich et al. (3329185).

In reference to claim 2, Kobayashi et al. disclose the claimed invention as previously mentioned above, but lack, the trigger being arranged to activate the power switching device via an axially displaceable activation ring. However, Hettich et al. which is reasonably pertinent to the problem faced by the inventor in creating a power wrench with a rotatable head and a locking mechanism to tighten bolts and nuts at different angles (Column 1, Lines 11-20) and further teach that it is old and well known in the art at the time the invention was made to such a power tool with a trigger (20) that is arranged to activate a power switching device (Column 3, Lines 53-66) via an axially displaceable activation ring (27, Column 1, Lines 65-70 and Column 4, Lines 8-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Kobayashi et al., with the known technique of providing a trigger that is arranged to activate a power switching device via an axially displaceable activation ring, as taught by Hettich et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that allows a user to have increased control over the manually produced turning movement during normal operation. 

In reference to claim 12, Kobayashi et al. disclose an angle head (14) being attached to the housing (Figures 1 and 4) and supports the output shaft in a laterally extending 

In reference to claim 13, Kobayashi et al. disclose a locking device (50) is arranged between the angle head and the housing for arresting the angle head in alternative angular positions relative to the housing (Figure 4 and Paragraph 25). 

In reference to claim 14, Kobayashi et al. disclose that the locking device comprises a maneuver sleeve (82) that is manually shiftable between a lock position and a release position (Paragraph 28), and at least one spring arranged to bias the maneuver sleeve towards the lock position (Figure 4 and Paragraph 28). 

Claims 3 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (2007/0084310) optionally in view of Nagasaka et al. (WO2011052260) and further in view of Hettich et al. (3329185) and Totsu (2004/0089528).
 
In reference to claim 3, Kobayashi et al. disclose the claimed invention as previously mentioned above, but lack, the power switching device including a Hall element arranged to be activated by a magnet supported by the activation ring. However, Totsu which is reasonably pertinent to the problem faced by the inventor in creating a power tool to tighten screws, etc. (see abstract) and further teaches that it is old and well known in the art at the time the invention was made to provide such a power tool with a 

In reference to claim 15, Kobayashi et al. disclose an angle head (14) being attached to the housing (Figures 1 and 4) and supports the output shaft in a laterally extending position (Figure 1), and wherein the angle head is connected to the housing via a swivel coupling (52) to enable rotation of the angle head and adjustment of an angular position of the output shaft relative to the housing (Figures 1 and 5 and Paragraphs 5 and 26). 

In reference to claim 16, Kobayashi et al. disclose a locking device (50) is arranged between the angle head and the housing for arresting the angle head in alternative angular positions relative to the housing (Figure 4 and Paragraph 25). 

In reference to claim 17, Kobayashi et al. disclose that the locking device comprises a maneuver sleeve (82) that is manually shiftable between a lock position and a release . 
Allowable Subject Matter
Claims 4, 8-11, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a power wrench. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that; the trigger is arranged to accomplish displacement of the activation ring via a fork (as in claims 4 and 8), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hozumi (2010/0163265) discloses a power tool comprising a power switching device (7, paragraph 42, Figure 1), a manually operated trigger (8, paragraph 40, Figure 1) that is located on a housing (3) and arranged to activate the power switching device (See abstract), the trigger being supported on an annular sleeve element (10, Figure 6, paragraph 43), and the sleeve element is rotatable relative to the . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723